Name: Commission Regulation (EEC) No 611/77 of 18 March 1977 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: foodstuff;  prices;  means of agricultural production;  EU finance;  animal product
 Date Published: nan

 No L 77/ 14 Official Journal of the European Communities 25. 3 . 77 COMMISSION REGULATION (EEC) No 611 /77 &lt;y of 18 March 1977 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen Whereas, furthermore, the prices thus recorded for each of the countries concerned should be weighted according to the quantities normally imported into the Community from each such country ; Whereas, however, the average of the prices recorded on the representative markets of the third countries concerned should not be taken into account unless it is appreciably higher than the free-at-Community ­ frontier offer price referred to in Article 10 (2) of Regu ­ lation (EEC) No 805/68 ; Whereas the third countries concerned may, in parti ­ cular because of health protection regulations, find it necessary to take measures which will have an effect on prices ; whereas in such cases it would not always be justified to take such prices into account as they would not reflect the normal trend of the market ; whereas criteria should therefore be laid down which may be applied by the Commission in such a situa ­ tion ; Whereas , to avoid altering the levy too often , a certain margin should be specified , within which variations in the factors used to calculate the average representative market price would not require any charge in that average ; Whereas Commission Regulation (EEC) No 2150/73 of 6 August 1973 on the calculation of the special import price for adult bovine animals (3 ), as amended by Regulation (EEC) No 1261 /75 (4), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 10 (5) and 12 (7) thereof, Whereas the considerable changes in the common organizations of the market in beef and veal intro ­ duced by Regulation (EEC) No 425/77 call for an adjustment of the method employed for determining the levies applicable to imports of products origi ­ nating in and coming from certain third countries ; Whereas under Article 10 (3) of Regulation (EEC) No 805/68 a specific basic levy may be determined for imports of bovine animals originating in and coming from third countries with trading structures and systems of cattle production comparable to those existing in the Community, provided that such coun ­ tries keep a regular record of quoted prices ; Whereas a detailed review of third-country markets has shown that a specific basic levy may be deter ­ mined in respect of bovine animals imported from Austria , Sweden and Switzerland ; whereas the Govern ­ ments of those countries have undertaken to notify regularly the prices recorded on the markets of their countries ; Whereas it is necessary to lay down the period in respect of which the average price is to be recorded on the representative markets of the third countries concerned and the date on which the levies are to be fixed ; Whereas it is necessary to lay down rules for recording prices and in particular to specify the most representa ­ tive markets , the qualities to be taken into account, the weighting to be accorded to each such quality and any corrective amounts required in order to make prices comparable and in particular the export subsidies granted by the third countries concerned ; HAS ADOPTED THIS REGULATION : Article 1 The specific basic levy referred to in Article 10 (3) of Regulation (EEC) No 805/68 shall be fixed for products originating in and coming from Austria, Sweden and Switzerland . (!) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (-') OJ No L 61 , 5 . 3 . 1977, p. 1 . ( 3 ) O J No L 219 , 7 . 8 . 1973 , p. 15 . ( 4 ) OJ No L 126 , 17 . 5 . 1975 , p. 18 . 25. 3 . 77 Official Journal of the European Communities No L 77/ 15 Article 2 1 . The average of the prices recorded pursuant to the second subparagraph of Article 10 (3) of Regula ­ tion (EEC) No 805/68 shall cover the period extending from the 21st day of the preceding month to the 20th day of the month during which the specific basic levy is fixed . 2 . This average shall be equal to the average, as weighted by the coefficients laid down in Annex I , of the prices recorded for adult bovine animals in each of the third countries referred to in Article I. 3 . The prices of adult bovine animals in each of these third countries shall be recorded in accordance with Annex II . Article 3 The average of the prices referred to in Article 2 shall apply only where it exceeds the free-at-Community ­ frontier offer price determined under Article 10 (2) of Regulation (EEC) No 805/68 by at least one unit of account per 100 kilograms live weight . Article 4 Where one or more of the third countries referred to in Article 1 take measures on veterinary or health protection grounds which affect the prices recorded on their markets , the Commission may take as a basis the prices last recorded on the market or markets of the third countries in question before such measures were put into effect . Article 5 Where the average of the prices, calculated in accor ­ dance with the preceding Articles differs by less than 0-50 unit of account per 100 kilograms live weight from the price previously used to calculate the levy, this average may be maintained . Article 6 1 . The specific levies applicable shall be fixed in accordance with Article 12 of Regulation (EEC) No 805/68 before the 27th day of each month . They shall apply with effect from the first Monday of the following month . However, on the first occasion , they shall apply with effect from 1 April 1977. 2 . The levies applicable shall be adjusted between two fixings if the specific basic levy is adjusted or on the basis of the variation in the prices recorded on the representative markets of the Community referred to in Article 12 of Regulation (EEC) No 805/68 . Article 7 * "Regulation (EEC) No 2150/73 is hereby repealed with effect from 31 March 1977 . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of levies valid from 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1977 . For the Commission Finn GUNDELACH Vice-President No L 77/ 16 Official Journal of the European Communities 25 . 3 . 77 ANNEX I Coefficients to be used in calculating the price on the representative markets of third coun ­ tries Austria 72 Sweden 25 Switzerland 3 ANNEX II A. AUSTRIA 1 . Representative markets : Linz , Salzburg, Wien (arithmetic mean ) 2 . Categories and coefficients : Categories It"lighting coefficients Stiere 53 Ochsen 4 Kalbinnen 10 KÃ ¼he 33 B. SWEDEN 1 . Representative markets and weighting coefficients : Stockholm (67), Goteborg (33) 2 . Categories, qualities and coefficients : Categories and quaimes Live-weight conversion coefficients Weighting coefficients Ko och tjur klass 1 49 313 Ko och tjur klass 2 46 13-5 Ungtjur klass EP + 56 12-8 Ungtjur klass 1 + 54 1 1 6 Ungtjur klass 2 51 3-4 Kokviga + kviga 4- stut klass EP -*- 53 4-9 Kokviga + kviga + stut klass 1 + 51 14-1 Kokviga + kviga + stut klass 2 48 8-4 3 . Corrective amounts to be added to the prices recorded : Ko och tjur 7200 Skr/ 100 kg Ungtjur 92 00 Skr/ 100 kg Kokviga + kviga + stut 81-50 Skr/ 100 kg 25. 3 . 77 Official Journal of the European Communities No L 77/ 17 C. SWITZERLAND 1 . Representative market (quotation centre) : Bern 2. Categories, qualities and coefficients : Categories inul qualities 1Weighting coefficients GÃ ©nisses et bÃ ufs A 1 8-8 GÃ ©nisses et bÃ ufs B 9-9 GÃ ©nisses et bÃ ufs C 2-6 GÃ ©nisses et bÃ ufs D 1-7 Vaches A 4-7 Vaches B 31 Vaches C 14 6 Vaches D 140 Vaches E 1 5-6 Taureaux A 1 7-5 Taureaux A 2 2-4 Taureaux B 1 20 Taureaux B 2 1-2 Taureaux C 10 Taureaux D 0-5 Taureaux E 0-4